Citation Nr: 0213116	
Decision Date: 09/27/02    Archive Date: 10/03/02	

DOCKET NO.  01-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
March 1958.

This matter arises from a March 2000 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals for appellate 
consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on July 
9, 2002; a transcript of that proceeding is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  In July 1958, the RO denied the veteran service 
connection for internal derangement of both knees.  The 
veteran was notified of that decision, but did not appeal.

3.  Additional evidence submitted since the RO's July 1958 
denial consists of statements and testimony offered by the 
veteran.  This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1958 decision that denied service 
connection for internal derangement of both knees is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

2.  The evidence received subsequent to the RO's July 1958 
denial is not new and material, and the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability is not reopened.  38 U.S.C.A. § 5108 (1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that (the provisions of this rule merely implement the 

VCAA and do not provide any rights other than those provided 
in the VCAA.)  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2002).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was issued a statement of the case that informed 
him of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, he 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  He also was given an opportunity to 
submit additional evidence in support of his claim, and to 
offer testimony before a member of the Board.  

In this regard, at the veteran's personal hearing, the 
undersigned informed the appellant of the need to submit 
additional clinical evidence referred to by the appellant at 
the personal hearing.  The nature and contents of that 
evidence was described specifically.  The veteran was advised 
that since he must provide authorization to release such 
private medical evidence, he was best positioned to secure 
the evidence on his own initiative.  It was also clear from 
the explanation provided at the hearing that VA could not 
obtain the records without the authorization of the veteran.  
The veteran expressly indicated that he fully understood the 
type and nature of the evidence needed to reopen the claim 
and promised to obtain such evidence.  The undersigned 
deferred action on the claim in order to give the appellant 
an opportunity to submit such evidence.  Neither additional 
evidence nor authorization for the VA to obtain any existing 
evidence that would support the claim has been received.  The 
record indicates that all relevant evidence has been 
developed to the extent possible, and that all evidence 
necessary for equitable disposition of the issue on the 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, because VA has made every 
attempt to complete the record, and because the veteran's 
obligations were fully and clearly explained, any further 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  Finally, in view of the 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.

II.  New and Material Evidence Regarding Service Connection 
for a
Bilateral Knee Disability

The RO denied the veteran entitlement to service connection 
for internal derangement of both knees in July 1958.  At that 
time, the RO determined that injuries to the veteran's knee 
during service were acute in nature, and resulted in no 
chronic residuals.  That decision was based upon the 
veteran's service medical records, as well as the report of a 
VA orthopedic examination conducted in June 1958.  The 
veteran did not timely appeal that determination, and the 
RO's July 1958 denial became final accordingly.  See 
38 U.S.C.A. § 7105(b).  As such, the first question to be 
answered is whether new and material evidence has been 
presented which would justify a "reopening," as well as a 
review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  The third and final question is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359, citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge, 155 F.3d at 1363, citing 
"Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard Definition" 55 Fed. Reg. 19,088, 19,089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1131.  Service 
connection also may be granted based upon continuity and 
chronicity of symptomatology as set forth in 38 C.F.R. § 
3.303(b).  The chronicity provision applies where there is 
evidence, regardless of its date, that shows that a veteran 
had a chronic disorder in service, and that the disorder 
persists.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, service 
connection still may be granted if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997).

The evidence of record when the RO denied the veteran service 
connection for internal derangement of both knees in July 
1958 was comprised of the veteran's service medical records, 
and the report of a VA orthopedic examination conducted in 
June 1958.  The veteran's service medical records noted that 
he had injured his left knee while wrestling, and that his 
right knee had been injured when he jumped from his bunk-bed.  
Internal derangement of the knees was diagnosed in service.  
However, the VA orthopedic examination conducted in June 1958 
failed to result in findings of orthopedic pathology 
associated with either knee.  The examiner noted that the 
veteran had been treated in service for swelling and effusion 
of both knees associated with the aforementioned injuries.  
Symptomatology was noted to be acute, and was thought to have 
resulted in internal derangement of the knees.  However, 
during the VA orthopedic examination, the veteran was noted 
to have a normal gait and station, and flexion and extension 
of both knees were within normal 
limits.  No capsular thickening or crepitation was observed.  
Nor were any cardinal signs of inflammation of either knee.  
No lateral instability, hyperextensive-ability, or 
anteroposterior motion of either knee was noted.  McMurray's 
sign was negative bilaterally.  The veteran was able to squat 
fully and resume the erect position without any manifestation 
of discomfort or awkwardness.  No audible crepitus was noted 
in either knee when the veteran flexed his legs.  X-rays of 
the veteran's knees taken in conjunction with that 
examination were within normal limits.

Evidence submitted by the veteran since the RO rendered it's 
July 1958 denial is limited to various statements and 
testimony offered by the veteran.  These indicate that the 
veteran has had problems with his knees since his discharge 
from military service.  He indicates that he has become 
bowlegged as a result.  He stated that he has been in 
constant pain for years, and that he takes over-the-counter 
medication to relieve symptomatology.  He indicated that he 
has been under a physician's care for his knees, but did not 
submit evidence of any treatment although given an 
opportunity to do so.

The question presented is whether the evidence submitted 
since the RO's July 1958 denial is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, the evidence is "new" to the 
extent that the veteran's statements and testimony were not 
of record when the RO's July 1958 decision was rendered.  
However, the evidence does not bear directly and 
substantially upon the specific matter under consideration.  
In this regard, the veteran is a layman, and although he is 
in a position to attest to symptomatology associated with his 
knees over the years, he is not qualified to render a medical 
opinion regarding either the nature of any current disability 
associated with his knees, or the etiology of any such 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, his statements and testimony are not probative 
because they do not tend prove or actually prove that a 
claimed bilateral knee disability is etiologically related to 
his military service.  Given that the only evidence that is 
"new" is that contained in the 
veteran's statements and testimony, and because he is not 
qualified to offer an opinion regarding medical causation, 
his statements and testimony are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.  As such, the evidence 
submitted since the RO rendered its July 1958 denial is not 
"new and material" as contemplated by the provisions of 
38 C.F.R. § 3.156(a).  Accordingly, the evidence submitted is 
not sufficient to reopen the veteran's claim of entitlement 
to service connection for a bilateral knee disability.  See 
38 U.S.C.A. § 5108.  Absent this, there is no reasonable 
basis upon which to predicate a grant of the benefit sought 
on appeal.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a bilateral 
knee disability is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

